                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

TOREY C. HAYES,                                      )
                                                     )
       Plaintiff,                                    )
                                                     )
v.                                                   )      Civil No. 3:18-cv-00660
                                                     )      Judge Trauger
SOCIAL SECURITY ADMINISTRATION,                      )
                                                     )
       Defendants.                                   )

                                            ORDER

       On March 4, 2019, the magistrate judge issued a Report and Recommendation

(Docket No. 27), to which no timely objections have been filed. The Report and

Recommendation is therefore ACCEPTED and made the findings of fact and conclusions of law

of this court. For the reasons expressed therein, it is hereby ORDERED that the defendant’s

Motion to Dismiss (Docket No. 22) is GRANTED, and this case is DISMISSED without

prejudice.

       This Order constitutes the judgment in this case.

       It is so ORDERED.

       Enter this 26th day of March 2019.




                                                     ________________________________
                                                     ALETA A. TRAUGER
                                                     U.S. District Judge
